Beck, J.
(After stating the facts.)
1. The verdict was authorized by the evidence. The testimony in the case was lengthy, and it would serve no useful purpose to set out the same in the report. After careful examination of all *682the evidence, we are satisfied that it authorized the jury to return a verdict against the defendants.
2. While the single special ground of the motion for a new trial sets forth the evidence alleged to have been objected to as hearsay, we construe the judge’s certificate as a refusal to certify that the alleged hearsay evidence was that contained in the ground of the motion referred to, and that the evidence which was really admitted by the court, over the objection stated, is to be found in the “questions and answers attached” to the motion for new trial. We do not approve this method of framing a motion for a new trial. Each ground of the motion should be complete in itself; and where the ground relates to the admission of testimony, it should show in itself the testimony admitted over objection, and what objection was urged to the testimony at the time it was offered. But in this case we are compelled to compare what is stated in the motion with certain questions and answers attached thereto, in order to discover exactly what testimony was admitted over objection. And we find that the only objection made with a statement of the grounds of the objection was to an answer made in response to the following question: “State whether or not you got any information?” The answer was, “Yes/sir, every place gót information.” We think that the objection should have been sustained, as it is clear that the only answer which could be elicited by the question just quoted would be amenable to the rule which excludes hearsay testimony. But, inasmuch as the witness merely answered, when asked whether he had gotten any information, “Yes, sir, every place got information,” and did not state what that information was, it would seem that the answer was not of sufficient materiality to require the granting of a new trial, though it was of such a character that it should have been repelled on the objection made. It is true that the court, in refusing to repel the evidence, said, “I overrule the objection and allow him to state any information he got as to the tracing of them” (the animals) ; and counsel for the plaintiff pursued the examination, by asking the following question: “State how you traced them,” and the witness responded: “Traced them from place to place, out of town from house to house, give a description of the horse, buggy and man.” This testimony also was clearly objectionable, on the ground above stated; but it is so vague and indefinite that we do-*683not feel authorized to hold it to be of such materiality that its admission in evidence could have been -hurtful to the' defendant.

Judgment affirmed.


All the Justices concur.